 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                             CENTRAL DISTRICT OF CALIFORNIA

10

11   ELIZABETH ANN B.1, an Individual,              Case No.: 2:18-CV-07069 JFW (ADS)

12                        Plaintiff,

13                        v.
                                                    ORDER ACCEPTING REPORT AND
14   ANDREW M.     SAUL2,   Commissioner of         RECOMMENDATION OF UNITED
     Social Security,                               STATES MAGISTRATE JUDGE
15
                          Defendant.
16

17
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the
18
     records and files herein, including the parties’ Joint Stipulation [Dkt. No. 16], the
19
     Report and Recommendation of the assigned United States Magistrate Judge dated
20
     November 18, 2019 [Dkt. No. 18] and Plaintiff’s Objections to the Report and
21

22   1 Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
23
     Administration and Case Management of the Judicial Conference of the United States.
     2 On June 17, 2019, Saul became the Commissioner of Social Security. Thus, he is
24
     automatically substituted as the defendant under Federal Rule of Civil Procedure 25(d).


                                                 -1-
 1   Recommendation filed December 3, 2019 [Dkt. No. 19]. As such, after thorough

 2   analysis and consideration, the Court concurs with and accepts the findings, conclusions

 3   and recommendations of the Magistrate Judge.

 4         Accordingly, IT IS HEREBY ORDERED:

 5         1.     The United States Magistrate Judge’s Report and Recommendation, [Dkt.

 6                No. 18], is accepted;

 7         2.     The Administrative Law Judge’s decision is affirmed; and

8          3.     Judgment is to be entered accordingly.

 9

10   Dated: December 6, 2019

11

12                                        THE HONORABLE JOHN F. WALTER
                                          United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24



                                                -2-
